Case 1:18-cv-00279-CFC-CJB Document 168 Filed 01/12/21 Page 1 of 2 PageID #: 2787




                                            January 12, 2021

  The Honorable Colm F. Connolly                                       VIA ELECTRONIC FILING
  United States District Court
  844 N. King Street
  Wilmington, DE 19801


           Re:     BIAL - PORTELA & CA., S.A., et al. v. Torrent Pharmaceuticals Ltd., et al.,
                   C.A. No. 18-279-CFC-CJB; C.A. No. 20-781-CFC-CJB

                   BIAL - PORTELA & CA S.A., et al. v. Alkem Laboratories Limited, et al.,
                   C.A. No. 18-304-CFC-CJB; C.A. No. 20-786-CFC-CJB

                   BIAL - PORTELA & CA S.A., et al. v. Jubilant Life Sciences Limited, et al.,
                   C.A. No. 18-336-CFC-CJB; C.A. No. 20-783-CFC-CJB

                   BIAL - PORTELA & CA S.A., et al. v. Dr. Reddy’s Laboratories, Ltd., et al.,
                   C.A. No. 18-341-CFC-CJB; 20-784-CFC-CJB

                   BIAL - PORTELA & CA S.A., et al. v. Apotex Inc., et al.,
                   C.A. No. 18-382-CFC-CJB; 20-785-CFC-CJB


  Dear Judge Connolly:

         I write on behalf of the parties in connection with Paragraph 17 of the July 20, 2020
  Scheduling Order (D.I. 147 in C.A. No. 18-279) to confirm the parties met and conferred to
  discuss the two disputed terms for claim construction in connection with the assertion of U.S.
  Patent Nos. 10,675,287, 10,695,354, and 10,702,536 (collectively referred to in the Scheduling
  Order as the “New Patents”) as set forth in the joint claim construction chart (D.I. 25 in C.A. 20-
  781) and the joint claim construction brief (D.I. 41 in C.A. 20-781).

         The parties discussed the two disputed terms for approximately fifteen minutes. They
  were unable to resolve their disputes for these terms. An amended joint claim chart will be filed
  to provide updated citations to the intrinsic record cited in the joint claim construction brief.




  {01652118;v1 }
Case 1:18-cv-00279-CFC-CJB Document 168 Filed 01/12/21 Page 2 of 2 PageID #: 2788

  The Honorable Colm F. Connolly
  January 12, 2021
  Page 2


  The following law firms, including Delaware counsel and lead counsel, participated in a
  discussion on January 7, 2021:

  Delaware Counsel:
  ASHBY & GEDDES:
  Steven J. Balick for Bial Plaintiffs
  MORRIS, NICHOLS, ARSHT & TUNNELL LLP:
  Karen Jacobs, Jennifer Ying, and Lucinda C. Cucuzzella for Plaintiff Sunovion
  RICHARDS, LAYTON & FINGER, P.A.:
  Christine Haynes for Torrent Defendants
  GREENBERG TRAURIG, LLP:
  Benjamin Schladweiler for Alkem Defendants
  PRICKETT, JONES & ELLIOTT, P.A.:
  J. Clayton Athey for Jubilant Defendants
  SMITH, KATZENSTEIN & JENKINS, LLP:
  Eve H. Ormerod for DRL Defendants


  Lead Counsel:
  FINNEGAN, HENDERSON, FARABOW, GARRETT & DUNNER, LLP:
  Jennifer H. Roscetti, Charles T. Collins-Chase, and Lauren J. Dowty for Bial Plaintiffs
  MORRIS, NICHOLS, ARSHT & TUNNELL LLP:
  Karen Jacobs, Jennifer Ying, and Lucinda C. Cucuzzella for Plaintiff Sunovion
  ROBINS KAPLAN LLP.:
  Jeffrey Alan Hovden for Torrent Defendants
  McANDREW HELD & MALLOY
  Aaron F. Barkoff for Alkem Defendants
  McNEELY, HARE & WAR LLP:
  William D. Hare for Jubilant Defendants
  WINDELS MARX:
  Alan H. Pollack for DRL Defendants
  HAHN, LOESER & PARKS LLP:
  Steven E. Feldman, and Sherry L. Rollo for Apotex Defendants
  KATTEN MUCHIN ROSENMAN LLP:
  Jillian M. Schurr for Apotex Defendants

           Should the Court wish to discuss, counsel are available at the Court’s convenience.

                                                       Respectfully,

                                                       /s/ Andrew C. Mayo

                                                       Andrew C. Mayo (#5207)
  ACM/nlm
  cc:  All counsel of record (via electronic mail)

  {01652118;v1 }
